PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On or about April 7,2000, Steven Brent Peters was driving his automobile north on WV Route 2, just south of the Alternate Route 2 intersection in or near Moundsville in Marshall County, WV, when he struck a large boulder that had fallen from the hillside and rolled into the center of the northbound lanes.
*1862. Respondent is responsible for the maintenance of the portion of WV Route 2 where Steven Brent Peters’ accident occurred.
3. Mr. Peters’ impact with the boulder caused him to lose control of his vehicle, cross the southbound lanes of traffic, and collide with the guardrail on the southbound side of WV Route 2.
4. Claimants allege that Respondent 1) had constructive and actual knowledge of the hazardous rock fall condition at the location at issue; and 2) failed to take adequate steps prior to April 7, 2000, to remedy the hazardous condition.
5. As a result of the accident, Mr. Peters suffered severe traumatic injuries to his left leg and anide, requiring four major surgeries and extensive rehabilitation.
6. As a result, Mr. Peters’ medical expenses, and additional expenses for home renovations and other services to make the same accessible, totaled $111,101.48.
7. Both the Claimants and Respondent agree that the award of $320,000.00, to be paid to Steven Brent Peters, would be a fair and reasonable amount to settle this claim. Marianne Peters waives any claim to damages in this action.
The Court has reviewed the facts of the claim and finds that the amount of the damages agreed to by the parties is fair and reasonable. Thus, the Court is of the opinion to and does make an award in the amount of $320,000.00.
Award of $320,000.00.